Citation Nr: 1723546	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  10-45 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from February 1970 to March 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In this regard, the Board notes that in an August 2011 rating decision, the RO reopened the previously denied claim for service connection for PTSD.  A July 2004 rating decision denied service connection for PTSD because there was no evidence of a diagnosis.  After being notified of the decision in August 2004, the Veteran did not file a notice of disagreement with this claim.  However, additional VA medical records, which included a diagnosis of PTSD, were associated with the claims file within one year of that rating decision.  As new and material evidence was received within one year of the August 2004 notification, the July 2004 rating decision did not be come final and remains pending.  See 38 C.F.R. § 3.156(b) (2016); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242 (2010).

In June 2015, the Board denied the Veteran's claim for service connection for PTSD, and the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2016 Memorandum Decision, the Court vacated and remanded this claim back to the Board.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.


REMAND

In May 2011, the Veteran underwent a VA PTSD examination, and the examiner provided opinions finding that the Veteran's objective testing was not consistent to render a diagnosis of PTSD.

In May 2013, the Board remanded the Veteran's claim, finding that the May 2011 examiner's opinions were not supported by sufficient rationale because no comment was given concerning previous VA diagnoses of PTSD in medical treatment records.  The Board's May 2013 remand directives ordered a new examination and specifically instructed the examiner that if PTSD was not diagnosed that he or she should comment on previous diagnoses of record.  In July 2013, the Veteran underwent a VA psychological evaluation, and the examiner determined that behavioral and testing data supported the conclusion that the Veteran's portrayal of his situation during the evaluation was unlikely to be valid.  At an August 2013 VA examination, a different examiner diagnosed depressive disorder but not PTSD.  The August 2013 VA examiner reviewed the July 2013 examination report and determined that the Veteran did not meet the diagnostic criteria for PTSD.

In June 2015, the Board denied the Veteran's claim, finding that the July 2013 and August 2013 examinations were thorough and had higher probative value than the diagnoses of PTSD in the Veteran's treatment records.  The Veteran appealed this claim to the Court.  In a June 2016 Memorandum Decision, the Court vacated and remanded the June 2015 decision, finding that the Board failed to substantially comply with its May 2013 remand directives because the July and August 2013 medical opinions made no mention of previous diagnoses of PTSD.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not discretionary or optional and that the Board errs as a matter of law when it fails to ensure remand compliance). 

The Veteran claims he has PTSD related to his active duty service, specifically relating to events occurring during his service in the Republic of Vietnam.  The Board acknowledges that the Veteran had verified service in Vietnam from September 1970 to January 1972.

Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f) (2016).

While current regulations require that a diagnosis of PTSD be made in accordance with the criteria of Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5), because the Veteran's claim was certified to the Board prior to August 4, 2014, any diagnosis of PTSD must conform to the diagnostic criteria in the Fourth Edition of the DSM (DSM-IV).  See Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug. 4, 2014) (codified at 38 C.F.R. § 4.125a (2016)) (providing that "[t]he provisions of this interim final rule [which now requires psychiatric disorders to be diagnosed in accordance with DSM-5 criteria] shall apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after the effective date of this interim final rule.").  

Pertinent to the Veteran's claim, effective July 13, 2010, VA amended its regulations governing service connection for PTSD by liberalizing the evidentiary standard for establishing a required in-service stressor related to a veteran's fear of hostile military or terrorist activity.  Specifically, if a stressor claimed by a veteran is related to his or her fear of hostile military or terrorist activity and a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted) confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

On remand, the Veteran must be provided a VA PTSD examination, by a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted).  The examiner must determine whether there is a PTSD diagnosis in accordance with the DSM-IV criteria and provide medical opinions regarding the relationship of any diagnosis of PTSD to the Veteran's claimed in-service stressors.  If the examiner finds that the Veteran does not meet the criteria under the DSM-IV for a diagnosis of PTSD, this must be reconciled with the diagnoses of PTSD in the record.

The Board also notes that the VA treatment records associated with the evidence of record are incomplete.  Specifically, at an April 1, 2004, VA psychiatry admitting consultation, the Veteran indicated he attempted to obtain treatment from a VA satellite clinic in Colorado in the 1970s, but that he did not stick with it.  There is no indication that the RO made any efforts to obtain these identified records.  Additionally, the record contains several VA treatment records from the Omaha, Nebraska VA Medical Center (VAMC), yet there are gaps in these records; specifically, there are no records associated with the evidence of record before the Board from the year 2005.  The evidence before the Board also contains treatment records from the Connecticut VA Healthcare System dated July 1996 through January 1997 and is unclear whether any additional records from those facilities exist.  Moreover, the evidence before the Board contains medical records from the Sioux City VAMC dated September 2013 through December 2016 and it is unclear if any records prior to September 2013 from that facility exist.  On remand, all outstanding VA treatment records must be obtained and associated with the evidence of record before the Board.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim). 

Finally, the Veteran has reported that he has received treatment at the Omaha Vet Center.  Although Vet Centers are part of VA, their records are kept separately from regular VA medical treatment records and must be requested directly from the specific Vet Center facility, accompanied by a medical authorization form signed by the Veteran.  In February 2012, a letter was sent the Veteran requesting that he complete, sign, and return an authorization to allow VA to obtain these records; however, he did not do so.  On remand, the Veteran must once again be provided with a medical authorization form to complete, sign, and return to VA, so that these records may be requested on his behalf.  The Veteran is informed that VA's duty to assist is not a one way street; if the Veteran wishes help he cannot passively wait for it in circumstances where his own actions are essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran and request that he complete, sign, and return a medical authorization for the Omaha Vet Center so that VA may attempt to obtain these records.  If the Veteran submits an authorization that is insufficient for further action, he should be notified, and any such notification should be properly documented in the claims file.

Upon receipt of a valid authorization, attempt to obtain the Veteran's Omaha Vet Center records and, upon receipt, associate them with the evidence of record before the Board.  The RO must make as many requests as are necessary to obtain these records and may only cease to do so when advised that the requested records do not exist or the custodian does not have them.  See 38 C.F.R. § 3.159(c)(2) (2016).  If the RO concludes that the records do not exist or that further attempts to obtain them would be futile, the Veteran and his representative must be provided with the required regulatory notice informing him of such.  See 38 C.F.R. § 3.159(e) (2016).

2.  Undertake appropriate development to obtain all outstanding VA treatment records from:

* The VA Colorado Healthcare System;
* The VA Connecticut Healthcare System; 

* The Omaha VAMC; and

* The Sioux City VAMC.

The Board notes that the Veteran reported seeking PTSD treatment from a VA satellite office in Colorado in the 1970s.  The Veteran sought treatment with the VA Connecticut Healthcare System in 1996 and 1997 and it is unclear whether any additional records from those facilities exist.  Additionally, while many of the Omaha VAMC records are associated with the evidence of record before the Board, there are significant gaps in the treatment records, including no records from the year 2005.  Moreover, it is unclear whether any treatment records exist from the Sioux City VAMC prior to September 2013.

3.  Afford the Veteran a VA PTSD examination with a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted) to determine the nature and etiology of any diagnosis of PTSD.  All pertinent symptomatology and findings must be reported in detail and all indicated tests and studies must be performed.  The claims folder, to include a copy of this remand, must be made available to the examiner for review in conjunction with the examination.

Following a thorough review of the evidence of record, and with consideration of the Veteran's statements, the examiner is requested to provide the following:

* First, express an opinion as to whether the Veteran meets the DSM-IV criteria for PTSD.  If the examiner finds that the Veteran does not meet the DSM-IV criteria, he or she must expressly address the diagnoses of PTSD contained in VA medical records.

* Second, if the Veteran meets the DSM-IV criteria for PTSD, then the examiner must provide opinions regarding each of the Veteran's claimed stressors, regardless of whether the stressors are verified, to include:  (1) whether the stressor is adequate to support a diagnosis of PTSD under DSM-IV criteria; (2) whether the stressor is based on a fear of hostile military or terrorist activity; and (3) whether the Veteran's current symptoms are related to the claimed stressor.

A complete rationale for all opinions rendered must be included in the examination report.  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached, supported by specific references to the Veteran's claims file, including the Veteran's statements as well as in-service and post-service medical records.  If the examiner cannot provide any opinion without resorting to speculation, he or she must indicate why this is so.

If the Veteran does not report for the scheduled examination, a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted) must provide the requested opinions based on a review of the file alone.

4.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

5.  In order to avoid an additional remand, the medical opinions must be reviewed by the RO to ensure that all opinions rendered are compliant with the Board's specific remand directives.  The RO must also ensure that the examination was performed with consideration of the DSM-IV criteria.  If the examination or medical opinions are deficient in any manner, corrective action must be taken at once.

6.  Then, the Veteran's claim must be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

